In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-19-00191-CV


                  IN THE INTEREST OF S.R.R. AND S.R., CHILDREN

                          On Appeal from the 222nd District Court
                                 Deaf Smith County, Texas
            Trial Court No. DR-2017K-169, Honorable Jack M. Graham, Presiding

                                   September 13, 2019

                             MEMORANDUM OPINION
                     Before CAMPBELL and PIRTLE and PARKER, JJ.


       This is an appeal from the trial court’s order terminating the mother’s parental rights

to her children, S.R.R. and S.R.1 Appointed appellate counsel for the mother has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 744 (1967). Finding no arguable

grounds for appeal, we affirm the trial court’s judgment.2




       1To protect the children’s privacy, we refer to appellant as “the mother” and to the
children by their initials. See TEX. FAM. CODE ANN. § 109.002(d) (West 2011); TEX. R.
APP. P. 9.8(b). The children’s father’s parental rights also were terminated in this
proceeding. He does not appeal.

       2Counsel has filed a motion to withdraw from representation of the mother. We will
not rule on the motion because counsel has a continuing duty of representation through
                                         Background


       According to information contained in the clerk’s record filed in this case, the Texas

Department of Family and Protective Services became involved with the family when it

received a report that the mother was selling her food stamps for drug money. The mother

was allegedly abusing methamphetamine and alcohol. The father of the children also

used methamphetamine and abused alcohol, including use of drugs in the presence of

the children. S.R.R., three years old at the time of the final hearing, and S.R., then two,

had little to eat, were dirty, and lacked clothing.


       Following unsuccessful attempts to find a suitable place for the mother and

children to stay, the Department decided the children’s best interest required their

removal from the mother’s care. The children were placed in a foster home where they

remained at the time of the final hearing.


       The Department filed pleadings for protection of a child, for conservatorship, and

for termination of the parents’ rights. In its petition, the Department set forth eleven

grounds on which it alleged the mother’s rights to her children should be terminated.3 The

Department also alleged termination of the mother’s parental rights would be in the best

interest of the children.4



the exhaustion of proceedings, including the possible filing of a petition for review. See
In the Interest of P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam).
       3The petition cited subsections (A), (B), (C), (D), (E), (F), (I), (K), (N), (O), and (P)
of Family Code section 161.001(b)(1). See TEX. FAM. CODE ANN. § 161.001(b)(1) (West
2018). The Department’s witness agreed at the final hearing that it was abandoning the
grounds alleged other than the voluntary relinquishment.
       4   See TEX. FAM. CODE ANN. § 161.001(b)(2).

                                               2
       The final hearing was held almost a year after the petition was filed. The mother

had completed many of the services required by her service plan but was incarcerated

during the pendency of the case and, according to a caseworker’s testimony, would

remain so “for the foreseeable future.”5 In September and October 2018, the mother sent

three letters to the trial court expressing dissatisfaction with her appointed counsel and a

desire to work toward reunification with her children.


       On the morning of the final hearing, the mother and the father signed affidavits

voluntarily relinquishing their parental rights. See TEX. FAM. CODE ANN. § 161.103 (West

2015) (setting forth requirements for affidavit of voluntary relinquishment of parental

rights). The mother and her attorney were in court at the final hearing and announced

ready. The Department supervisor for the case testified. She told the court she was

present when each parent signed the affidavit and that neither had revoked them. She

also said the children were doing “[b]eautifully” in placement and that they have “adjusted

well. The placement is meeting all of their needs. There are no concerns at this point.”

Further, the foster parents had conveyed to the Department a desire to adopt the children.

The supervisor expressed her opinion that neither parent was capable of meeting the

needs of the children and that termination of their rights was in the children’s best interest.


       The trial court bench-filed the affidavits and terminated the mother’s rights on the

basis of the affidavit pursuant to section 161.001(b)(1)(K) of the Family Code. TEX. FAM.



       5 Information in the clerk’s record indicates the mother is incarcerated due to
revocation of her probation following commission of a DUI offense. She was sentenced
to six years of imprisonment for violation of her probation and is possibly facing three
more years for her current DUI offense. Her projected release date is July 29, 2020, she
was denied parole in October 2018, and was again being reviewed for parole.

                                              3
CODE ANN. § 161.001(b)(1)(K). It found also that termination was in the children’s best

interest pursuant to section 161.001(b)(2). TEX. FAM. CODE ANN. § 161.001(b)(2). The

court signed its judgment of termination on October 30, 2018.


       This court first became aware of the case in June 2019 when it received a letter

from the mother seeking information about the status of her appeal. Having no appeal

on file, we requested and received papers filed in the trial court post-judgment. Those

included a letter the mother filed, dated November 22, 2018, which we found to be a

sufficient attempt to invoke our appellate jurisdiction. We docketed the appeal, abated it,

and asked the trial court to determine whether the mother desired to prosecute the appeal,

whether she was indigent, whether new counsel should be appointed, and whether the

mother was entitled to the clerk’s and reporter’s record without cost. After a hearing, the

trial court entered findings of fact, finding among other things that the attorney then

representing the mother should be released. Thereafter, on June 21, 2019, the trial court

appointed new appellate counsel. Counsel subsequently filed the Anders brief now before

us, addressing the ground on which the trial court terminated the mother’s parental rights,

section 161.001(b)(1)(K), and evidence of best interest.


                                         Analysis


       Pursuant to Anders, the brief states counsel has diligently reviewed the record and

the applicable law and has concluded that, in his professional opinion, the record shows

no arguably meritorious issue on which to base an appeal. See In re Schulman, 252
S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813
S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc); In re A.W.T., 61 S.W.3d 87, 88



                                            4
(Tex. App.—Amarillo 2001, no pet.) (the procedures set forth in Anders v. California are

applicable to appeals of orders terminating parental rights).


       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), counsel has carefully discussed why, under controlling authority, there are no

errors in the trial court’s judgment. The record also reflects that counsel has satisfied the

educational burdens imposed when an attorney informs the appellate court that the

appeal is frivolous. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014)

(setting forth burdens on counsel); In re Schulman, 252 S.W.3d at 409 n.23. By letter,

we also informed the mother of her right to file a pro se response to counsel’s Anders

brief and motion. In re Schulman, 252 S.W.3d at 409. The mother has done so, raising

two issues.


       Family Code section 161.001(b)(1)(K) permits a trial court to terminate the parent-

child relationship if it finds by clear and convincing evidence that the parent has executed

a valid, unrevoked or irrevocable affidavit of relinquishment of parental rights. TEX. FAM.

CODE ANN. § 161.001(b)(1)(K). The trial court did so here and, as noted, the court stated

in open court that it bench-filed the affidavit. The affidavit appears in the clerk’s record

although it was not formally admitted into evidence.6


       An affidavit of relinquishment itself can provide clear and convincing evidence that

termination is in the children’s best interest. In re K.S.L., 538 S.W.3d 107, 111 (Tex.

2017); In re C.E., No. 02-14-00054-CV, 2014 Tex. App. LEXIS 8694, at *8-9 (Tex. App.—



       6 As this court said in In re D.W., No. 07-18-00115-CV, 2018 Tex. App. LEXIS
6003, at *2 n.3 (Tex. App.—Amarillo Aug. 1, 2018, no pet.) (mem. op.), the “better practice
would have been to have [the affidavit] admitted into evidence.”

                                             5
Fort Worth Aug. 7, 2014, no pet.) (mem. op.). Here, in addition to the signed affidavit of

each parent, the court heard evidence concerning the children’s foster placement. As

noted, the Department’s supervisor told the court the foster family expressed a desire to

adopt the children and the children were doing “[b]eautifully” there. The court also heard

the supervisor’s opinion that termination of the mother’s parental rights was in the

children’s best interest. The supervisor told the court that the mother was incarcerated

and was unable to meet the children’s physical or emotional needs. The attorney ad litem

recommended to the court that the parental rights be terminated and that the children

remain in their current placement because he believed “it’s in their best interest.”


       In the brief, counsel has discussed the law applicable to revocation of

relinquishments. Section 161.211(c) of the Family Code limits any direct or collateral

attack on an order terminating parental rights based on an unrevoked affidavit of

relinquishment of parental rights to issues relating to fraud, duress, or coercion in the

execution of the affidavit. TEX. FAM. CODE ANN. § 161.211(c) (2014). Counsel’s brief

acknowledges that the mother’s November 22 letter raised the issues of duress and

coercion, saying her trial counsel “peer pressured” her into signing the affidavit. And, in

her response to the Anders brief, the mother continues to express her dissatisfaction with

her trial counsel and a desire to challenge the termination of her parental rights. She

argues trial counsel “insisted” that she give up her parental rights despite her resistance

to doing so and makes several complaints about trial counsel’s handling of the case.7




       7 The mother has sent additional letters to the court expressing the same
contentions. We have considered the letters as part of her response to the Anders brief.

                                             6
       As counsel’s brief correctly notes, despite the mother’s assertions, the appellate

record contains no indication of duress or coercion. The mother was present at the final

hearing and expressed no dissatisfaction with her counsel, did not request new counsel,

and did not in any way object to or complain of the circumstances under which she signed

the affidavit.


       After our review of the record, we agree with counsel that the record reflects no

basis on which the mother can avoid the consequences of her voluntary relinquishment

of her parental rights. Nor do we find any arguably meritorious contention that the

evidence was insufficient to support termination under section 161.001(b)(1)(K). In the

Interest of Z.F., No. 07-14-00448-CV, 2015 Tex. App. LEXIS 3998, at *4 (Tex. App.—

Amarillo April 21, 2015, no pet.) (mem. op.) (citing In re C.H., 89 S.W.3d 17, 28 (Tex.

2005) (applicable standards in parental-rights termination cases); In re C.E., 2014 Tex.

App. LEXIS 8694, at *12-15 (sufficiency under § 161.001(b)(1)(K)). The same is true with

respect to the trial court’s finding that termination was in the best interest of the children.

In the Interest of Z.F., 2015 Tex. App. LEXIS, at *4 (citing In re R.R., 209 S.W.3d 112,

116 (Tex. 2006); TEX. FAM. CODE ANN. § 263.307(a) (West 2014); In the Interest of A.C.B.,

198 S.W.3d 294, 298 (Tex. App.—Amarillo 2006, no pet.)).


       We have considered also whether an arguably meritorious issue could be raised

regarding the handling of the mother’s November 22 letter in the trial court. In addition,

we have considered whether the record reflects an arguably meritorious issue of

ineffectiveness of counsel in the trial court. After a thorough review of the record and the

applicable law, we cannot conclude the record permits an arguably meritorious issue on

either point.

                                              7
       When this court receives an Anders brief, it is our duty to conduct a “full

examination of all the proceedings to decide whether the case is wholly frivolous.”

Penson v. Ohio, 488 U.S. 75, 80 (1988). Accordingly, we have independently reviewed

the entire record, counsel’s brief, and the mother’s response and letters. See Bledsoe v.

State, 178 S.W.3d 824, 826-28 (Tex. Crim. App. 2005); Stafford, 813 S.W.2d at 509.

Having done so, we find no non-frivolous issue which might support an appeal. Agreeing

with appellate counsel the appeal is frivolous, we affirm the trial court’s order terminating

the mother’s parental rights.




                                                         James T. Campbell
                                                            Justice




                                             8